Citation Nr: 0514549	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had over 21 years of active service from November 
1952 to January 1974.  He retired from service in January 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified at a hearing in June 2003 before RO 
personnel.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam or to have been exposed to Agent Orange during 
service.

2.  Diabetes mellitus is not shown during active service or 
until many years after separation and the competent evidence 
does not relate post-service development of diabetes mellitus 
to any incident or event of active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's period of active duty, nor is the disorder due to 
exposure to herbicide agents in service.  38 U.S.C.A. §§ 
1110, 5100, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claim.  A 
review of the record shows that the veteran was notified of 
the VCAA as it applies to his claim by correspondence dated 
in December 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the December 2001 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although it did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the February 2003 statement of the case (SOC).  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the December 2001 VCAA notice letter 
was non-prejudicial error.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

In this case, the VCAA notice letter was provided before the 
initial unfavorable determination by the RO.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, because each of the content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records and his service personnel records have been 
obtained.  All identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Additionally, the veteran was provided an 
opportunity to present testimony in support of his claim.

The Board concludes that the duty to notify and the duty to 
assist provisions of the VCAA have been fulfilled.

Background.  Service records reflect that the veteran had 
service in the Army from November 1952 to October 1954.  He 
subsequently reenlisted in the Air Force in October 1955 and 
retired in January 1974.  He was trained as an electrical 
power production specialist.  The service medical records are 
entirely silent as to DM.  The veterans' retirement 
examination in October 1973 was normal.  VA clinical records 
reveal he was first diagnosed with DM in about 1995. 

Service personnel records include Air Force Form 7, Airman's 
Military Record, which reflects that the veteran's foreign 
service consisted of service in Greenland, Japan, Alaska, and 
Thailand; this form contains no evidence of any Vietnam 
service.  The service personnel records reflect that the 
veteran was assigned to an Air Force Base in Thailand from 
December 1967 to until December 1968 and that his awards 
include the Vietnam Service Medal.  Performance reports are 
of record which cover the entire period from December 1967 to 
December 1968.  These reports, which include detailed facts 
concerning his duties and assignments during this period, 
contain no indication that he would have visited Vietnam in 
connection with his assigned duties. 

The veteran contends, in essence, that he developed DM during 
service as a result of herbicide exposure while serving in 
the Republic of Vietnam.  He testified at a June 2003 
personal hearing that he was in Vietnam on TDY (temporary 
duty) from about December 1967 to June 1968.  (The Board 
notes however that the service medical records revealed 
dental and medical treatment for the veteran in Thailand from 
December 1967 to January 1968, March to April 1968, and June 
to September 1968.)

Private medical records dated in May 1999 noted a history of 
noninsulin DM controlled by diet and medication.  While a 
VAMC clinical entry dated October 2001 notes a history of DM 
for about 6 years.   

By rating action in August 2002 service connection for DM was 
denied.  In making those determinations the RO noted that 
there was no evidence in the service medical records of 
complaints or treatment for DM, nor did this condition 
manifest itself within one year of discharge from service.  
In addition, the personnel records did not show that the 
veteran had any service in the Republic of Vietnam.  The 
veteran was notified of that decision by letter in August 
2002.

In a June 2003 hearing the veteran's representative attempted 
to establish the veteran's service in Vietnam by showing that 
he had been issued the Vietnam Service Medal and the Republic 
of Vietnam Campaign Medal.  He added that the veteran had 
been stationed for a period of 7 month at Ton Son Nhut Air 
Force Base in Vietnam.  The veteran testified that he had 
been sent TDY to Ton Son Nhut Air Force Base in Vietnam from 
December 1967 to June 1968.  The hearing officer noted that 
she would review the service medical records and attempt to 
locate the veteran's personnel records for that period.

In a June 2003 statement of the case/decision the hearing 
officer denied service connection for DM.  In making this 
decision the hearing officer noted that a review of the 
service medical records revealed 8 entries for sick call at 
the USAF dispensary in Nakhon Phanom, Thailand, during the 
same period the veteran testified he was TDY in Vietnam.  As 
such she determined it was not necessary to locate evidence 
that the veteran was TDY to Vietnam during this same period.

In an August 2003, Statement of Accredited Representative, VA 
Form 646 the service representative objected to the hearing 
officer's determination not to pursue an attempt to locate 
the veteran's personnel records. 

Subsequently the RO requested and received the veteran's 
complete personnel and medical records which have been 
reviewed and added to the claims file.  In a December 2003 
supplemental statement of the case (SSOC), the RO noted that 
the veteran's service personnel records had been obtained and 
contained no evidence of service in any area of Vietnam.

The file also contains private extensive private medical 
records including treatment for several chronic disorders 
including DM.

Criteria/Analysis.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran is seeking service connection for DM that he 
contends he developed as result of exposure to herbicides.  
The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran has type II DM at this time.  
However, service records show that the veteran did not have 
service in Vietnam.  It is noted that the Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973, in Thailand, Laos, or Cambodia, or the 
airspaces, thereover, and in direct support of operations in 
Vietnam.  The Republic of Vietnam Campaign Medal was awarded 
to members of the Armed Forces of the United States who 
between March 1, 1961 and March 28, 1973, served for 6 months 
in South Vietnam or served outside the geographical limits of 
South Vietnam and contributed direct combat support to the 
RVN Armed Forces for an aggregate of six months.  Members of 
the Armed Forces of the United States who meet the criteria 
established for the Vietnam Service Medal during the period 
of service required are considered to have contributed direct 
combat support to the RVN Armed Forces.  Thus, the receipt of 
these awards do not establish service in Vietnam.

Therefore, as the veteran did not serve in Vietnam, he is not 
presumed to have been exposed to an herbicide agent during 
such service, and service connection for DM is not for 
consideration under the presumptive provisions applicable to 
Agent Orange exposure.  38 C.F.R. § 3.309(e) (2004).

The veteran's service medical records are silent regarding 
any findings of any blood sugar abnormalities or other 
indication of DM.  Likewise, the post-service medical 
evidence of record is negative for any notation of DM for 
many years after service separation.  In fact, DM was 
apparently not diagnosed until about 1995.  Moreover, there 
is no indication, nor does the veteran contend, that he had 
symptoms of DM on a continuous basis following his service 
separation.  Finally, the Board observes that the probative 
evidence of record contains no indication that the veteran's 
current DM is related to his active service.  Thus, the Board 
finds that service connection for DM is not warranted on a 
direct basis, under the provisions of 38 C.F.R. § 3.303(d), 
or under the presumptive provisions set forth at 3.309(a).

After carefully reviewing the evidence of record, the Board 
must deny service connection for DM.  In that regard, the 
Board notes that there are no medical opinions, which offer a 
nexus opinion that the veteran's DM is related to any 
incident of his military service.  Although the veteran 
believes his DM was incurred as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. App. 
492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for diabetes mellitus is denied.



___________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


